UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-1271



LORENZO TRONI,

                                            Plaintiff - Appellant,

          versus


PETER HANLON; LESLIE HANLON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Chief District
Judge. (CA-96-1634-A)


Submitted:   June 19, 1997                 Decided:   June 27, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lorenzo Troni, Appellant Pro Se. Colin Frazier Bell, Philippe M.
Salomon, WILLKIE, FARR & GALLAGHER, New York, New York, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying his

motion for default judgment. We dismiss the appeal for lack of

jurisdiction because the order is not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.
§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

     We deny Appellant's motion for sanctions, grant Appellee's

motion to dismiss the case because the appeal is interlocutory, and
dismiss the appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2